DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

Response to Amendment
2.	Applicant’s amendment to the claims, filed on August 1st, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on August 1st, 2022 regarding the allowance of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Jae Youn Kim on August 5, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



Change Claim 1 to:
1.	A photodetector, comprising:
a light transmission layer;
a lower electrode disposed on the light transmission layer;
a sensor layer disposed on the lower electrode and including a light absorber; and
an upper electrode disposed on the sensor layer,
wherein, when an electric field is applied to the lower and upper electrodes such that current flows through the sensor layer, and light is transmitted to the sensor layer through the light transmission layer, the photodetector measures an energy band gap related to a change in the current,
wherein a thickness of the sensor layer is adjusted to 60 or 
wherein the separation rate of centrifugation is controlled from 3000 rpm to 1000 rpm,
wherein, when the thickness of the sensor layer is the 60 or 2.25 or 

wherein the photodetector measures the energy band gap of 2.25 Eg when the thickness of the sensor layer is 60 nm, and
wherein the photodetector measures the energy band gap of 2.48 Eg when the thickness of the sensor layer is 80 nm.

Allowable Subject Matter
5.	Claims 1, 3, and 5-11 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “wherein a thickness of the sensor layer is adjusted to 60 nm or 80 nm depending upon a separation rate of centrifugation for liquid-phase exfoliation of a transition metal dichalcogen compound or a heterogeneous transition metal mixture, wherein the separation rate of centrifugation is controlled from 3000 rpm to 1000 rpm, when the thickness of the sensor layer is the 60 nm or 80 nm, the photodetector controls an energy band gap of 2.25 Eg or 2.48 Eg for light having a wavelength of 500 nm and controls a detection amount of light according to the controlled energy band gap, wherein the photodetector measures the energy band gap of 2.25 Eg when the thickness of the sensor layer is 60 nm, and wherein the photodetector measures the energy band gap of 2.48 Eg when the thickness of the sensor layer is 80 nm” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818